 1   ROSA K. HIRJI, SBN 204722
     rosa@rkhlawoffice.com
 2   JENNY CHAU, SBN 274360
 3   jenny@rkhlawoffice.com
     BONNIE YATES, SBN 116743
 4   bonnie@rkhlawoffice.com
 5   LAW OFFICES OF HIRJI & CHAU, LLP
     5173 Overland Avenue
 6   Culver City, California 90230
 7   Tel: (310) 391-0330 * Fax: (310) 943-0311

 8   Attorneys for Plaintiff M.M. conserved adult, by and through her Conservator and
 9      Guardian ad Litem, YVONNE GOLUB

10
11                UNITED STATES DISTRICT COURT FOR THE
12             CENTRAL DISTRICT OF THE STATE OF CALIFORNIA

13
      M.M., a conserved adult, by and through her   Case No.: 2:18-cv-08524 PA (RAOx)
14    Conservator and Guardian ad Litem,
                                                    Stipulated Protective Order
      YVONNE GOLUB,
15
16         Plaintiff,
      v.                                            Judge:        Percy Anderson
17
      TORRANCE UNIFIED SCHOOL
18    DISTRICT, a public entity, DOES 1-10,
19         Defendants.
20
21
22          Plaintiffs M.M., a disabled adult, her guardian, YVONNE GOLUB, and
23   Defendant TORRANCE UNIFIED SCHOOL DISTRICT, by and through their
24   respective counsel of record, to facilitate the exchange and disclosure of
25   information, and documents that may be subject to confidentiality limitations on
26   disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate to
27   and petition the Court to enter the following Stipulation and Protective Order.
28
                         PROPOSED STIPULATED PROTECTIVE ORDER
                                           1
 1         The Parties agree that a protective order that meets the requirements of
 2   a “qualified protective order,” may be required for certain information and
 3   documents and agree to comply with the privacy requirements imposed by the
 4   Health Insurance Portability and Accountability Act of 1996 (45 C.F.R. Part
 5   164), California Civil Code §§ 56 et seq., and the regulations promulgated
 6   under those laws. The Parties stipulate as follows:
 7          1.     In this Stipulation and Protective Order, the words set forth
 8    below have the following meanings:
 9                 a.     “Proceeding” means this proceeding, M.M. et. al. vs.
10    Torrance Unified Schl. Dist. et. al., Case No.: 2:18-cv-08524 DDP (RAOx)
11                 b.     “Confidential” means any information in the possession
12    of a Designating Party who believes in good faith that the information is
13    entitled to confidential treatment under applicable law.
14                 c.     “Confidential Materials” means any Documents,
15    Testimony, or Information as defined below designated as “Confidential”
16    under the provisions of this Stipulation and Protective Order.
17                 d.     “Designating Party” means the Party that designates
18    Documents, Information, or Testimony as “Confidential.”
19                 e.     “Disclose” or “Disclosed” or “Disclosure” means to
20    reveal, divulge, give, or make available materials, or any part of materials,
21    or any information contained in materials.
22                 f.     “Documents” means (i) any “Writing,” “Original,” and
23    “Duplicate” as those terms are defined by California Evidence Code
24    Sections 250, 255, and 260, that have been produced in discovery in this
25    Proceeding by any person, and (ii) any copies, reproductions, or summaries
26    of all or any part of those items.
27                 g.     “Information means the content of Documents or
28    Testimony.
                        PROPOSED STIPULATED PROTECTIVE ORDER
                                          2
1                   h.     “Testimony” means all depositions, declarations, or
2     other testimony taken or used in this Proceeding.
3           2.      The Designating Party has the right to designate as
4    “Confidential” any Documents, Testimony, or Information that the
5    Designating Party in good faith believes to contain non-public information
6    that is entitled to confidential treatment under applicable law, including but
7    not limited to Protected Health Information, Education Records and Pupil
8    Records. The term “Protected Health Information” has the same scope and
9    definition as set forth in the regulations issued by the United States
10   Department of Health and Human Services pursuant to the Health Insurance
11   Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C. § 1301, et
12   seq., and includes, without limitation, all patient identifying information,
13   patient medical information, and the other categories set forth in 45 C.F.R. §
14   164.514(b)(2)(ii). The terms “Education Record” and “Pupil Record” are
15   those documents protected by the Family Educational Rights and Privacy
16   Act (“FERPA”), 34 C.F.R. § 99.1, and California Education Code § 49076
17   and § 65615.
18          3.      The entry of this Stipulation and Protective Order does not
19   alter, waive, modify, or abridge any right, privilege, or protection otherwise
20   available to any Party with respect to the discovery of matters, including but
21   not limited to any Party’s right to assert the attorney-client privilege, the
22   attorney work product doctrine, or other privileges, or any Party’s right to
23   contest any such assertion.
24          4.      Any Documents, Testimony, or Information to be designated
25   as “Confidential” must be clearly so designated before the Document,
26   Testimony, or Information is Disclosed or produced unless otherwise
27   stipulated. The parties may agree that the case name and number are to be
28   part of the “Confidential” designation. The “Confidential” designation
                         PROPOSED STIPULATED PROTECTIVE ORDER
                                           3
 1   should not obscure or interfere with the legibility of the designated
 2   Information.
 3                   a.    For Documents (apart from transcripts of depositions or
 4   other pretrial or trial proceedings), the Designating Party must affix the
 5   legend “Confidential” on each page of any Document containing designated
 6   Confidential Material.
 7                   b.    For Testimony given in depositions the Designating
 8   Party may either:
 9                   i.    identify on the record, before the close of the deposition,
10   all “Confidential” Testimony, by specifying all portions of the Testimony
11   that qualify as “Confidential;” or
12                  ii.    within 30 days following receipt of the deposition
13   transcript, designate all or portions of the Testimony as containing
14   Confidential Information by notifying the other party in writing of the
15   specific pages and lines of the transcript containing Confidential
16   Information. All depositions, regardless whether a designation of
17   confidentiality was made on the record, will be treated as containing
18   Confidential Information and subject to this Protective Order until (30)
19   days after a transcript of the deposition is received. In circumstances
20   where portions of the deposition Testimony are designated for protection,
21   the transcript pages containing “Confidential” Information may be
22   separately bound by the court reporter, who must affix to the top of each
23   page the legend “Confidential,” as instructed by the Designating Party.
24                  c.     For Information produced in some form other than
25   Documents, and for any other tangible items, including, without
26   limitation, compact discs or DVDs, the Designating Party must affix in a
27   prominent place on the exterior of the container or containers in which the
28   Information or item is stored the legend “Confidential.” If only portions
                          PROPOSED STIPULATED PROTECTIVE ORDER
                                            4
1    of the Information or item is stored the legend “Confidential.” If only
2    portions of the Information or item warrant protective, the Designating
3    Party, to the extent practicable, must identify the “Confidential” portions.
4           5.      The inadvertent production by any party of any Document,
5    Testimony, or Information during discovery in this Proceeding without a
6    “Confidential” designation will be without prejudice to any claim that the item
7    is “Confidential” and the Party will not be held to have waived any rights by the
8    inadvertent production. In the event that any Document, Testimony, or
9    Information that is subject to a “Confidential” designation is inadvertently
10   produced without the designation, the Party that inadvertently produced the
11   document must give written notice of the inadvertent production within twenty
12   (20) days of discovery of the inadvertent production, together with a further
13   copy of the subject Document, Testimony, or Information designated as
14   “Confidential” (the “Inadvertent Production Notice”). Upon receipt of the
15   Inadvertent Production Notice, the Party that received the inadvertently
16   produced Document, Testimony, or Information must promptly destroy the
17   inadvertently produced Document, Testimony, or Information and all copies of
18   it, or, at the expense of the producing Party, return it together with all copies of
19   the Document, Testimony, or Information to counsel for the producing Party
20   and shall retain only the “Confidential” designated Materials [provided in the
21   Inadvertent Production Notice that exactly replaces the materials that were
22   inadvertently not designated as confidential]. Should the receiving Party choose
23   to destroy such inadvertently produced Document, Testimony, or Information,
24   the receiving Party must notify the producing Party in writing of the destruction
25   within ten (10) days of receipt of written notice of the inadvertent production.
26          6.      In the event that counsel for a Party receiving Documents,
27   Testimony, or Information in discovery designated as “Confidential” objects to
28   the designation with respect to any or all of designated items, objecting counsel
                       PROPOSED STIPULATED PROTECTIVE ORDER
                                         5
1    will advise counsel for the Designating Party, in writing, of the objections, the
2    specific Documents, Testimony, or Information to which each objection
3    pertains, and the specific reasons and support for the objections (the
4    “Designation Objections”). Counsel for the Designating Party will have thirty
5    (30) days from receipt of the written Designation Objections to either (a) agree
6    in writing to de-designate the Documents, Testimony, or Information and/or
7    (b) file a motion with the Judge seeking to uphold any or all designations on
8    Documents, Testimony, or Information addressed by the Designation
9    Objections (the “Designation Motion”). Pending a resolution of the
10   Designation Motion by the Judge, any and all existing designations on the
11   Documents, Testimony, or Information at issue in the Designation Motion will
12   remain in place. The Designating Party has the burden on any Designation
13   Motion of establishing the applicability of its “Confidential” designation. In
14   the event that the Designation Objections are neither timely agreed to nor
15   timely addressed in the Designation Motion, then the Documents, Testimony,
16   or Information will be de-designated in accordance with the Designation
17   Objection applicable to the material.
18          7.     Access to and/or Disclosure of Confidential Materials designated
19   as “Confidential” will be permitted only to the following persons:
20                 a.    the Magistrate Judge and Judge assigned to the proceeding,
21   including a proceeding resulting from a Motion for Preliminary Injunction;
22                 b.    (1) Attorneys of record in the Proceedings and their
23   affiliated attorneys, paralegals, clerical and secretarial staff employed by the
24   attorneys who are actively involved in the Proceedings and are not employees
25   of any Party. (2) In-house counsel to the undersigned Parties and the paralegal,
26   clerical, and secretarial staff employed by the counsel. Provided, however, that
27   each non-lawyer given access to Confidential Materials will be advised that the
28   Materials are being Disclosed under, and are subject to, the terms of this
                        PROPOSED STIPULATED PROTECTIVE ORDER
                                          6
1    Stipulation and Protective Order and that they may not be Disclosed in
2    violation of its terms;
3                   c.    those officers, directors, employees, and affiliates,
4    including e- discovery vendors, of all non-designating Parties that counsel for
5    the Parties deems necessary to aid counsel in the prosecution and defense of
6    this Proceeding; provided, however, that before the Disclosure of Confidential
7    Materials to any officer, director, employee, or affiliate, counsel for the Party
8    making the Disclosure will deliver a copy of this Stipulation and Protective
9    Order to the person, explain that such person is bound to follow the terms of
10   the Order, and secure the signature of the person on a statement in the form
11   attached as Exhibit A;
12                  d.    court reporters in this Proceeding (whether at depositions,
13   hearings, or any other proceeding);
14                  e.    any deposition, trial, or hearing witness in the Proceeding
15   who previously has had access to the Confidential Materials, or who is
16   currently or was previously an officer, director, partner, member, employee, or
17   agent of an entity that has had access to the Confidential Materials;
18                  f.    outside experts or expert consultants consulted by the
19   undersigned Parties or their counsel in connection with the Proceeding,
20   whether or not retained to testify at any oral hearing; provided, however, that
21   before the Disclosure of Confidential Materials to any expert or expert
22   consultant, counsel for the Party making the Disclosure must deliver a copy of
23   this Stipulation and Protective Order to the person, explain its terms to the
24   person, and secure the signature of the person on a statement in the form
25   attached as Exhibit A. It will be the obligation of counsel, upon learning of any
26   breach or threatened breach of this Stipulation and Protective Order by any
27   expert or expert consultant, to promptly notify counsel for the Designating
28   Party of the breach or threatened breach;
                         PROPOSED STIPULATED PROTECTIVE ORDER
                                           7
 1                  g.     those people identified in 34 C.F.R. § 99.31; and
 2                  h.     any other person that the Designating Party agrees to in
 3   writing.
 4          8.      Confidential Materials may be used by the persons receiving
 5   them only for the purposes of preparing for, conducting, participating in the
 6   conduct of, and/or prosecuting and/or defending the Proceeding, and not for
 7   any business or other purpose whatsoever.
 8          9.      Any Party to the Proceeding (or other person subject to the terms
 9   of this Stipulation and Protective Order) may ask the Court, after appropriate
10   notice to the other Parties to the Proceeding, to modify or grant relief from any
11   provision of this Stipulation and Protective Order.
12          10.     Entering into, agreeing to, and/or complying with the terms of
13   this Stipulation and Protective Order will not:
14                  a.     operate as an admission by any person that any particular
15   Document, Testimony, or Information marked “Confidential” contains or
16   reflects trade secrets, proprietary, confidential or competitively sensitive
17   business, commercial, financial, personal or Protected Health information; or
18                  b.     prejudice in any way the right of any Party (or any other
19   person subject to the terms of this Stipulation and Protective Order):
20                  i.     to seek a determination by the Court of whether any
21   particular Confidential Material should be subject to protection as
22   “Confidential” under the terms of this Stipulation and Protective Order; or
23                  ii.    to seek relief from the Court on appropriate notice to all
24   other Parties to the Proceeding from any provision(s) of this Stipulation and
25   Protective Order, either generally or as to any particular Document, Material or
26   Information.
27          11.     Any Party to the Proceeding who has not executed this
28   Stipulation and Protective Order as of the time it is presented to the Court for
                          PROPOSED STIPULATED PROTECTIVE ORDER
                                            8
 1   signature may thereafter become a Party to this Stipulation and Protective
 2   Order by its counsel’s signing and dating a copy and filing it with the Court,
 3   and serving copies of the signed and dated copy upon the other Parties to this
 4   Stipulation and Protective Order.
 5          12.    Any Information that may be produced by a non-Party witness in
 6   discovery in the Proceeding in response to subpoena or otherwise may be
 7   designated by the non-Party as “Confidential” under the terms of this
 8   Stipulation and Protective Order, and any designation by a non-Party will have
 9   the same force and effect, and create the same duties and obligations, as if
10   made by one of the undersigned Parties. Any such designation will also
11   function as a consent by the producing Party to the authority of the Arbitrator
12   in the Proceeding to resolve and conclusively determine any motion or other
13   application made by any person or Party with respect to the designation, or any
14   other matter otherwise arising under this Stipulation and Protective Order.
15          13.    If any person subject to this Stipulation and Protective Order
16   who has custody of any Confidential Materials receives a subpoena or other
17   process (“Subpoena”) from any government or other person or entity
18   demanding production of Confidential Materials, the recipient of the Subpoena
19   will promptly (but not later than 5 days before production is required) give
20   notice of the Subpoena by electronic mail transmission, followed by either
21   express mail or overnight delivery, to counsel of record for the Designating
22   Party, and will furnish counsel with a copy of the Subpoena. Upon receipt of
23   this notice, the Designating Party may, in its sole discretion and at its own cost,
24   move to quash or limit the Subpoena, otherwise oppose production of the
25   Confidential Materials, and/or seek to obtain confidential treatment of the
26   Confidential Materials from the subpoenaing person or entity to the fullest
27   extent available under law. The recipient of the Subpoena may not produce any
28
                      PROPOSED STIPULATED PROTECTIVE ORDER
                                        9
 1   Documents, Testimony, or Information in response to the Subpoena before the
 2   date specified for production on the Subpoena.
 3          14.    Nothing in this Stipulation and Protective Order may be
 4   construed to preclude either Party from asserting in good faith that certain
 5   Confidential Materials require additional protection. The Parties will meet and
 6   confer to agree upon the terms of any additional protection.
 7          15.    If, after execution of this Stipulation and Protective Order, any
 8   Confidential Materials submitted by a Designating Party under the terms of
 9   this Stipulation and Protective Order is Disclosed by a non-Designating Party
10   to any person other than in the manner authorized by this Stipulation and
11   Protective Order, the non-Designating Party responsible for the Disclosure will
12   bring all pertinent facts relating to the Disclosure of the Confidential Materials
13   to the immediate attention of the Designating Party.
14          16.   This Stipulation and Protective Order is entered into without
15   prejudice to the right of any Party to knowingly waive the applicability of this
16   Stipulation and Protective Order to any Confidential Materials designated by
17   that Party. If the Designating Party uses Confidential Materials in a non-
18   Confidential manner, then the Designating Party will advise that the
19   designation no longer applies.
20          17.   The Parties will meet and confer regarding the procedures for use
21   of Confidential Materials at trial and will move the Court for entry of an
22   appropriate order.
23          18.   Nothing in this Stipulation and Protective Order affects the
24   admissibility into evidence of Confidential Materials or abridges the rights of
25   any person to seek appropriate action with respect to any ruling made by the
26   Court concerning the issue of the status of Protected Material.
27          19.   If Confidential Material, including any portion of a deposition
28   transcript designated as Confidential, is included in any papers to be filed in
                      PROPOSED STIPULATED PROTECTIVE ORDER
                                        10
 1   Court, such filing must comply with Local Rule 79-5.2 and in no case may any

 2   document be filed under seal without first obtaining approval of the Court.
 3          20.     This Stipulation and Protective Order will continue to be binding
 4   after the conclusion of this Proceeding and all subsequent proceedings arising
 5   from this Proceeding, except that a Party may seek the written permission of the
 6   Designating Party or may move the Court for relief from the provisions of this
 7   Stipulation and Protective Order.
 8          21.      The District’s retention and destruction of Confidential Materials
 9   shall be governed by 5 C.C.R. §§ 430-438. The Student’s retention and
10   destruction of Confidential Materials shall be governed by the privacy and
11   confidential laws of California and of the United States of America with regard
12   to information pertaining to anything other than Student. The Parties recognize
13   the retention and destruction by Student of her own personally identifiable
14   information is at her discretion.
15          22.      After this Stipulation and Protective Order has been signed by
16   counsel for all Parties, it will be presented to the Court for entry. Counsel agree
17   to be bound by the terms of this Stipulation and Protective Order with regard to
18   any Confidential Materials that have been or will be produced before the
19   Arbitrator signs this Stipulation and Protective Order.
20          23.      The Parties and all signatories to the Certification attached as
21   Exhibit A agree to be bound by this Stipulation and Protective Order pending its
22   approval and entry by the Court. In the event that the Court modifies this
23   Stipulation and Protective Order, or in the event that the Court enters a different
24   Protective Order, the Parties agree to be bound by this Stipulation and
25   Protective Order until the Court enters a different Order. It is the Parties’ intent
26   to be bound by the terms of this Stipulation and Protective Order pending its
27   entry so as to allow for immediate production of Confidential Materials under
28   these terms.
                        PROPOSED STIPULATED PROTECTIVE ORDER
                                          11
 1           This Stipulation and Protective Order may be executed in counterparts.
 2

 3   Scanned and faxed signatures have the same force and effect as originals.

 4

 5

 6   Dated: Dscember 17,20 18               LAW OFFICES OF HIRJI &               CHAIJO LLP

 7                                                               llsl I

 I
 9                                          Rosa   Hirji, Esq.
l0                                          Attorney for Plaintiffs
11

t2                    t {.20
     Dated: December'___S,      1   I
13

L4                                                     ry ffinterowdo     Esq.

l5                                          Attarney for Defendants
16

T7                                        ORDER
18

19          GOOD CAUSE APPEARING, the Court approves and enters this
20   Stipulation and Protective Order. Please see the change made to paragraph 20 by the Court.
2l          IT IS SO ORDERED.
?2
23

24   Dated: December 20, 2018

25                                                    Hon. Judge Percy Anderson

26

27
28

                       PROPOSED STIPULATEI} PROTECTNTE ORI}ER
                                                12
